The parties shall file supplemental briefs within 42 days of the date of this order addressing: (1) whether the hospital intern’s medical progress notes indicating that the plaintiffs decedent had been observed with the breathing tube lodged in her esophagus were admissible evidence; and (2) if so, whether the Court of Appeals correctly ruled that even if they were admissible, the notes were insufficient to create a question of fact as to whether the defendants were grossly negligent. The parties should not submit mere restatements of their application papers.